USDC IN/ND case 1:19-cv-00142-HAB-SLC document 1 filed 04/03/19 page 1 of 6


BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 115662

                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION



Stephen Mafera, individually and on behalf of all others     Docket No:
similarly situated,
                                                             CLASS ACTION COMPLAINT
                       Plaintiff,

                                                             JURY TRIAL DEMANDED
                            vs.

Snow & Sauerteig LLP,

                      Defendant.


       Stephen Mafera, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Snow & Sauerteig LLP (hereinafter referred to as “Defendant”), as follows:
                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).
                                    JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331
and 15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
events or omissions giving rise to the claim occurred in this Judicial District.
       4.      At all relevant times, Defendant conducted business within the State of Indiana.




                                                  1
USDC IN/ND case 1:19-cv-00142-HAB-SLC document 1 filed 04/03/19 page 2 of 6


                                              PARTIES

        5.     Plaintiff Stephen Mafera is an individual who is a citizen of the State of Indiana
residing in Allen County, Indiana.
        6.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
        7.     On information and belief, Defendant Snow & Sauerteig LLP, is an Indiana
Limited Liability Partnership with a principal place of business in Allen County, Indiana.
        8.     Defendant is regularly engaged, for profit, in the collection of debts allegedly
owed by consumers.
        9.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                        ALLEGATIONS

        10.    Defendant alleges Plaintiff owes a debt (“the Debt”).
        11.    The Debt was primarily for personal, family or household purposes and is
therefore a “debt” as defined by 15 U.S.C. § 1692a(5).
        12.    Sometime after the incurrence of the Debt, Plaintiff fell behind on payments
owed.
        13.    Thereafter, at an exact time known only to Defendant, the Debt was assigned or
otherwise transferred to Defendant for collection.
        14.    In its efforts to collect the debt, Defendant contacted Plaintiff by letter (“the
Letter”) dated June 4, 2018. (“Exhibit 1.”)
        15.    The Letter was the initial communication Plaintiff received from Defendant.
        16.    The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

                                        FIRST COUNT
                                 Violation of 15 U.S.C. § 1692g
                                      Validation of Debts

        17.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        18.    15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.



                                                 2
USDC IN/ND case 1:19-cv-00142-HAB-SLC document 1 filed 04/03/19 page 3 of 6


        19.    The written notice must contain the amount of the debt.
        20.    The written notice must contain the name of the creditor to whom the debt is
owed.
        21.    The written notice must contain a statement that unless the consumer, within
thirty days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the
debt will be assumed to be valid by the debt collector.
        22.    The written notice must contain a statement that if the consumer notifies the debt
collector in writing within the thirty-day period that the debt, or any portion thereof, is disputed,
the debt collector will obtain verification of the debt or a copy of a judgment against the
consumer and a copy of such verification or judgment will be mailed to the consumer by the debt
collector.
        23.    The written notice must contain a statement that, upon the consumer's written
request within the thirty-day period, the debt collector will provide the consumer with the name
and address of the original creditor, if different from the current creditor.
        24.    A debt collector has the obligation, not just to convey the required information,
but also to convey such clearly.
        25.    Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by
other language in the communication.
        26.    Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed by other collection
activities during the 30-day validation period following the communication.
        27.    15 U.S.C. § 1692g(b) provides that collection activities and communication
during the 30-day period may not overshadow or be inconsistent with the disclosure of the
consumer’s right to dispute the debt or request the name and address of the original creditor.
        28.    A collection activity or communication overshadows or contradicts the validation
notice if it would make the “least sophisticated consumer” uncertain or confused as to her rights.
        29.    Defendant has demanded Plaintiff make payment during the validation period.
        30.    The Letter states that if Plaintiff does not make payment “within thirty (30) days,”
Defendant will take certain action.
        31.    Plaintiff’s validation period, however, ran from receipt of the Letter.



                                                  3
USDC IN/ND case 1:19-cv-00142-HAB-SLC document 1 filed 04/03/19 page 4 of 6


        32.     The Letter is silent as to the receipt of the letter being the date the 30 days runs
before Defendant will take the actions claimed.
        33.     Defendant’s conduct overshadowed Plaintiff’s validation rights.
        34.     Defendant’s conduct would likely make the least sophisticated consumer
uncertain as to her rights.
        35.     Defendant’s conduct would likely make the least sophisticated consumer
confused as to her rights.
        36.     Defendant’s conduct would likely make the least sophisticated consumer forgo
her rights to seek validation of the debt.
        37.     Defendant’s conduct violates 15 U.S.C. § 1692g(b).



                                        SECOND COUNT
                                   Violation of 15 U.S.C. § 1692e

        38.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        39.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
        40.     While § 1692e specifically prohibits certain practices, the list is non-exhaustive,
and does not preclude a claim of falsity or deception based on any non-enumerated practice.
        41.     The question of whether a collection letter is deceptive is determined from the
perspective of the “least sophisticated consumer.”
        42.     A collection letter is deceptive under 15 U.S.C. § 1692e if it can reasonably be
read by the least sophisticated consumer to have two or more meanings, one of which is
inaccurate.
        43.     A collection letter is also deceptive under 15 U.S.C. § 1692e if it is reasonably
susceptible to an inaccurate reading by the least sophisticated consumer.
        44.     Because the Letter can reasonably be read by the least sophisticated consumer to
mean that she has less than thirty days after receipt of the Letter to dispute the validity of the
debt, the Letter violates 15 U.S.C. § 1692e.
        45.     Defendant violated § 1692e by using a false, deceptive and misleading
representation in its attempt to collect a debt.



                                                   4
 USDC IN/ND case 1:19-cv-00142-HAB-SLC document 1 filed 04/03/19 page 5 of 6


                                     CLASS ALLEGATIONS
          46.   Plaintiff brings this action individually and as a class action on behalf of all
persons similarly situated in the State of Indiana from whom Defendant attempted to collect a
consumer debt using a collection letter materially identical to the one used herein, from one year
before the date of this Complaint to the present.
          47.   This action seeks a finding that Defendant's conduct violates the FDCPA, and
asks that the Court award damages as authorized by 15 U.S.C. § 1692k.
          48.   Defendant regularly engages in debt collection.
          49.   The Class consists of more than 35 persons from whom Defendant attempted to
collect delinquent consumer debts using a collection letter materially identical to the one used
herein.
          50.   Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this class action complaint affect all members of the Class and predominate over
any individual issues. Common relief is therefore sought on behalf of all members of the Class.
This class action is superior to other available methods for the fair and efficient adjudication of
this controversy.
          51.   The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests.
Defendant has acted in a manner applicable to the Class as a whole such that declaratory relief is
warranted.
          52.   Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class action proposed is not extraordinarily difficult, and the factual and
legal issues raised by this class action complaint will not require extended contact with the
members of the Class, because Defendant's conduct was perpetrated on all members of the Class
and will be established by common proof. Moreover, Plaintiff has retained counsel experienced
in actions brought under consumer protection laws.




                                                    5
USDC IN/ND case 1:19-cv-00142-HAB-SLC document 1 filed 04/03/19 page 6 of 6


                                     JURY DEMAND

      53.   Plaintiff hereby demands a trial of this action by jury.

                                 PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests judgment as follows:

                        a. Certify this action as a class action; and

                        b. Appoint Plaintiff as Class Representative of the Class, and
                        Plaintiff's attorneys as Class Counsel; and

                        c. Find that Defendant's actions violate the FDCPA; and

                        d. Grant damages against Defendant pursuant to 15 U.S.C. § 1692k;
                        and

                        e. Grant Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                        f. Grant Plaintiff's costs; together with

                        g. Such other relief that the Court determines is just and proper.


DATED: March 31, 2019

                                           BARSHAY SANDERS, PLLC

                                           By: _/s/ Craig B. Sanders ____________
                                           Craig B. Sanders, Esq.
                                           100 Garden City Plaza, Suite 500
                                           Garden City, New York 11530
                                           Tel: (516) 203-7600
                                           Fax: (516) 706-5055
                                           csanders@barshaysanders.com
                                           Attorneys for Plaintiff
                                           Our File No.: 115662




                                              6
